Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 1 of 7 PageID 455




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MATILDE SANTANA,

                    Plaintiff,

v.                                                    Case No: 6:20-cv-1157-WWB-LRH

TELEMUNDO NETWORK GROUP
LLC, NBCUNIVERSAL MEDIA, LLC and
COMCAST CORPORATION,

                    Defendants.
                                         /

                                         ORDER

      THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (Doc. 35).

Plaintiff did not file a response in opposition and the time for doing so has now passed.

For the reasons stated below, the Motion will be granted.

I.    BACKGROUND

      Plaintiff, Matilde Santana, began working at a broadcast station in August 2000

that was later acquired by Defendant, Telemundo Network Group LLC (“Telemundo”), in

February 2018. (Doc. 31, ¶¶ 8–9). Plaintiff is an account executive. (Id. ¶ 9). Plaintiff

alleges that Defendant, Comcast Corporation (“Comcast”), is one of Telemundo’s parent

corporations and that Defendant, NBCUniversal Media, LLC (“NBCUniversal”), is both a

parent company and handles Telemundo’s human resources work. (Id. ¶¶ 13, 17).

      While employed by Telemundo and its predecessor, Plaintiff’s supervisor, Anibal

Soto, allegedly made numerous “sexual advances, comments, and jokes” towards

Plaintiff, including comments regarding her buttocks and breasts. (Id. ¶¶ 20–23). Plaintiff

also alleges that Soto inappropriately touched her (Id. ¶¶ 22, 24–25) and that Soto’s
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 2 of 7 PageID 456




superior was aware of and encouraged his behavior toward Plaintiff and other female

employees. (Id. ¶¶ 30–31).

       In October 2018, Plaintiff took medical leave from work for a scheduled spinal

surgery. (Id. ¶ 49). Plaintiff alleges that while she was on leave, Soto continued to make

harassing comments and required her to perform work activities. (Id. ¶¶ 54–55). In

response, on December 3, 2018, Plaintiff sent a cease and desist letter to Telemundo

and NBCUniversal stating that the company was in violation of the Family Medical Leave

Act (“FMLA”). (Id. ¶¶ 56–57). On April 11, 2019, Plaintiff sent a second letter to

Telemundo and NBCUniversal alleging sexual discrimination. (Id. ¶ 58). Telemundo

investigated Plaintiff’s allegations and concluded that no discrimination had occurred. (Id.

¶¶ 59, 67).

       Plaintiff returned to work on June 25, 2019, where she alleges that she was

subjected to hostility from Luis Roldan, Mr. Soto’s boss, and other employees, denied

reasonable access to the building, and had her work performance unreasonably adjusted

to fall below the required productively level. (Id. ¶¶ 30, 68, 75–85). As a result, on October

28, 2019, Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”). (Doc. 1-1 at 1–2; Doc. 31, ¶ 88). The EEOC issued a Notice of

Right to Sue and, thereafter, Plaintiff brought this suit against Defendants alleging sexual

discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq., and the Florida Civil Rights Act (“FCRA”), Fla. Stat.

§ 760.01 et seq. (Doc. 1-2 at 1; Doc. 31, ¶¶ 95–124).



II.    LEGAL STANDARD




                                               2
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 3 of 7 PageID 457




       “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” In determining

whether to dismiss under Rule 12(b)(6), a court accepts the factual allegations in the

complaint as true and construes them in a light most favorable to the non-moving party.

See United Techs. Corp. v. Mazer, 556 F.3d 1260, 1269 (11th Cir. 2009) (citing Mills v.

Foremost Ins. Co., 511 F.3d 1300 (11th Cir. 2008)). Nonetheless, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions,” and “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Furthermore, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. 544).

III.   DISCUSSION

       On February 22, 2021, this Court granted Defendants’ first Motion to Dismiss (Doc.

19) in part and dismissed Plaintiff’s retaliation claims with leave to amend. (Doc. 29 at 8).

Therein, the Court noted, with respect to Plaintiff’s retaliation claims, that she had “not

adequately pleaded a causal connection” between the protected activity and the adverse

employment action because she failed to allege “that the relevant decision-makers were




                                                3
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 4 of 7 PageID 458




aware of her protected activity and she has failed to allege sufficient facts regarding

temporal proximity.” (Id. at 7). In all other respects, the Motion was denied. (Id. at 8).

Defendants now move to dismiss Plaintiff’s Amended Complaint (Doc. 31) because

Plaintiff has failed to correct the noted deficiencies with respect to alleging a causal

connection. Specifically, Defendants argue that Plaintiff has still failed to identify the

relevant decision-makers or allege that they were aware of her protected activity.

      To establish a causal connection, a plaintiff must show that the decision-makers

who were responsible for the adverse employment action were aware of the protected

conduct and that the protected activity and the adverse actions were not wholly unrelated.

See Greene v. Ala. Dep’t of Revenue, 746 F. App’x 929, 932 (11th Cir. 2018) (citation

omitted). “A causal connection may be inferred when there is a close temporal proximity

between the protected activity and the adverse action, ‘[b]ut mere temporal proximity,

without more, must be very close.’” Id. (quoting Thomas v. Cooper Lighting, Inc., 506 F.3d

1361, 1364 (11th Cir. 2007)).

      In the Amended Complaint, Plaintiff again alleges that after she engaged in

protected activity she was denied a reasonable accommodation, was delayed in returning

to work and subjected to negative comments regarding her dedication to the job, was

treated with hostility and ignored by her superiors, was denied reasonable access to the

building, and had improper adjustments made to her accounts to bring her below the

required productivity and performance standards for her job. (Doc. 31, ¶¶ 69–70, 72–73,

75, 77, 80–81, 83–85). Nevertheless, Plaintiff has again failed to provide anything more

than conclusory allegations regarding a causal connection. Specifically, Plaintiff fails to

allege when she requested a reasonable accommodation, from whom, and if that person




                                            4
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 5 of 7 PageID 459




had knowledge of her protected activity. Likewise, Plaintiff does not allege who was

responsible for delaying her return to work or when the requests for documentation were

made; who made negative comments regarding her dedication to her job, what

knowledge that individual had regarding her protected activities, or when such comments

were made; what “superiors” instructed other employees to treat her poorly or what

knowledge those persons had; what knowledge regarding her protected activity Roldan

had or when his purported conduct took place; who was responsible for replacing

Plaintiff’s access card and what knowledge regarding her protected activity that individual

possessed; and finally, who was responsible for adjusting Plaintiff’s performance

statistics, when that action was taken, or what that person or persons knew regarding her

protected activity. Plaintiff’s allegations regarding her “superiors” or “Defendants’”

knowledge are nothing more than threadbare, conclusory recitations of the elements,

which is patently insufficient to meet the pleading burden. (Id. ¶¶ 107, 109, 122, 124).

       Finally, to the extent that Plaintiff relies solely on temporal proximity to infer a

causal connection, her Amended Complaint fails to allege a sufficiently close temporal

nexus between her protected activity and the adverse actions. The Amended Complaint

alleges that Plaintiff returned to work two months after she made her complaint of

discrimination and participated in the internal investigation, 1 when the majority of the

allegedly adverse actions occurred. (Id. ¶¶ 58–59, 68). Courts have found similar time

gaps insufficient to infer a causal connection based on temporal proximity alone. Johnson

v. Miami-Dade Cnty., 948 F.3d 1318, 1328 (11th Cir. 2020) (holding that a period of fifty-



       1The Amended Complaint fails to allege when the investigation began or
concluded, accordingly the Court assumes that it occurred shortly after her April 11, 2019
letter.



                                            5
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 6 of 7 PageID 460




eight days between the filing of an EEOC complaint and an adverse employment action

was not sufficient, standing alone, to establish causation and noting that “even when the

disparity is only two weeks, [the Eleventh Circuit] ha[s] suggested that such proximity is

probably insufficient to establish pretext by itself” (quotation omitted)); see also Faircloth

v. Herkel Invs. Inc., 514 F. App’x 848, 852 (11th Cir. 2013) (“A period as long as one

month between a protected activity and an adverse action is not too protracted to infer

causation based on temporal proximity; a three-month period between a protected activity

and an adverse action, though, cannot alone establish causation.”). Accordingly, the

Amended Complaint fails to allege a causal connection between the adverse employment

action and the protected activity.

       Furthermore, Plaintiff will not be granted additional attempts to state her retaliation

claims. “A district court is not required to grant a plaintiff leave to amend his complaint

sua sponte when the plaintiff, who is represented by counsel, never filed a motion to

amend nor requested leave to amend before the district court.” Wagner v. Daewoo Heavy

Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002). Plaintiff has not moved for leave to

amend, requested such leave from this Court, or even responded to the Motion to

Dismiss. Furthermore, Plaintiff has had ample opportunity to state her claims and has,

with respect to the dismissed claims, failed to do so. See Bryant v. Dupree, 252 F.3d

1161, 1163 (11th Cir. 2001) (“A district court need not [ ] allow an amendment [ ] where

there has been . . . repeated failure to cure deficiencies by amendments previously

allowed.”). Accordingly, this Court will not grant Plaintiff leave to further amend her

pleading.

IV.    CONCLUSION




                                              6
Case 6:20-cv-01157-WWB-LRH Document 40 Filed 08/05/21 Page 7 of 7 PageID 461




      Therefore, it is ORDERED and ADJUDGED that Defendants’ Motion to Dismiss

(Doc. 35) is GRANTED and Counts II and IV of the Amended Complaint (Doc. 31) are

DISMISSED without prejudice.

      DONE AND ORDERED in Orlando, Florida on August 5, 2021.




Copies furnished to:

Counsel of Record




                                       7
